                                   Case 7:20-cv-10601-CS Document 7-1 Filed 12/16/20 Page 1 of 4
                                                         Exhibit A to the Complaint
Location: Goshen, NY                                                                               IP Address: 98.15.196.177
Total Works Infringed: 29                                                                          ISP: Spectrum
 Work     Hashes                                                               UTC          Site         Published      Registered   Registration
 1        Info Hash:                                                           10/06/2020   Blacked      10/05/2020     10/22/2020   PA0002261806
          9352D370D33CC9FA273FC8B6E660F317B53AB89A                             20:13:59     Raw
          File Hash:
          444AA5F2B3ECAFCD7594C9F15005CAF6298621D86EE925C3421E1B54DD68A919
 2        Info Hash:                                                           09/21/2020   Tushy        09/20/2020     09/29/2020   PA0002258683
          74F618D8DC0E1EE9978B5A799F3ED54F9DF681C1                             16:31:56
          File Hash:
          553965CAE2BA61F401285F6BDE8D94289355F78B44CBAEDEF93DD7E8A7C435F1
 3        Info Hash:                                                           08/31/2020   Tushy        08/30/2020     09/05/2020   PA0002255477
          623664DB91C56CCBDD3B77BADAE7AF7D76D9A817                             12:49:50
          File Hash:
          AC6A01BCA8A5640B192D798D3755118DDB5674092C473B0C6B240BC911A87336
 4        Info Hash:                                                           08/25/2020   Tushy        07/20/2019     08/26/2019   PA0002213244
          66DB6B0782A5CA48D98D5A159F305D6F584663E0                             18:00:30
          File Hash:
          939C0BFF5257D554F72F8D72AF065F63DDFA1A8B5CCA9781EDDA0EF0C176A6C9
 5        Info Hash:                                                           07/08/2020   Tushy        07/05/2020     07/20/2020   PA0002248967
          7CA6EC72F9D7C6E546089D41CA2F54D341081E55                             13:48:57
          File Hash:
          20106907B0CF9E13B4DF93FC501C1F372D27223EE7143E71F6D7C998BE23E2B3
 6        Info Hash:                                                           07/04/2020   Tushy        06/28/2020     07/17/2020   PA0002248597
          B62570A1140660448CEF459A4CFAAED5179B1963                             15:38:12
          File Hash:
          7FD5700B737B0C1E1D595CB433526906C5CCF259D598D8FE4A6F73884BBD24A9
 7        Info Hash:                                                           05/04/2020   Tushy        05/03/2020     05/19/2020   PA0002241474
          B501987D2632C152D33E53DD49BFCA366E48E2C6                             12:08:51
          File Hash:
          1295CDBEAF992F628DA4196720EF8213B08BF8039C1E6DD4622652607B52AB60
 8        Info Hash:                                                           05/01/2020   Vixen        05/01/2020     05/19/2020   PA0002241473
          3DF5DB2903B80E1C540F98549130F58F1D3E88CC                             18:30:27
          File Hash:
          4A92E62A120A52211E81FC7BCEB447B63F9064EF706C8FB0CD7533A47A75F830
                                 Case 7:20-cv-10601-CS Document 7-1 Filed 12/16/20 Page 2 of 4

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
9      Info Hash:                                                         04/25/2020   Tushy     02/20/2020   03/18/2020   PA0002241623
       10D79E06573B7390379B567DBB92AB9A79E90943                           15:58:45
       File Hash:
       40208A840292C997ED3725A15D4EBBECB53E1EF4ED1F21F7E398BCD2A6A3C443
10     Info Hash:                                                         04/19/2020   Tushy     04/19/2020   05/05/2020   PA0002249081
       559E967BC3BAD27B50785D7F8B772C6314B9C28F                           22:14:31
       File Hash:
       ECE049193F2278DA085FC144684779B6C29B7159C8F8D7FCFA282CD0DEEA33E3
11     Info Hash:                                                         03/23/2020   Tushy     03/22/2020   04/15/2020   PA0002244961
       0D3828D1D8CA341965FE3F9022D9E1FAD543AE10                           14:45:49
       File Hash:
       875835DA69D950C7ABBBFC7ACCF0038B3504F21CE48F5E3E6348210E79F70D0B
12     Info Hash:                                                         03/08/2020   Blacked   03/07/2020   04/17/2020   PA0002246118
       9F410EE0B644BE4B869592CBFBDC2FF2A7B113F1                           14:56:58     Raw
       File Hash:
       DFA3628D47EE50975B52AE957D247CB50F462E80FE75D56ACBE7708F928BC128
13     Info Hash:                                                         01/13/2020   Tushy     01/11/2020   02/03/2020   PA0002236483
       EE28F83E62FD7A6475AED2E4FBFFF5F4277A2292                           14:38:11
       File Hash:
       FF26F69D0417FC6B0EFAA46549E74C087F79F58326D2C7EC70309C521246AEBB
14     Info Hash:                                                         12/23/2019   Tushy     12/12/2019   01/03/2020   PA0002219634
       701FE06D9654E4828136DB0C4DD4A89EADEB1426                           23:24:19
       File Hash:
       36C1CFEEFEFF0A95857939B5F484F745C0B5632B9B7506ECE0B844FAC253EF49
15     Info Hash:                                                         12/22/2019   Tushy     12/22/2019   01/22/2020   PA0002234863
       812C7D5073170C4835C6F34FF491082A1EC878E1                           20:50:54
       File Hash:
       054AC453390700DDEB81D58A48C4CCE801528F71B8A987E67DE7C417022560A0
16     Info Hash:                                                         12/08/2019   Tushy     12/07/2019   12/17/2019   PA0002217666
       53C4C9DD82B87997728630F27FC18BDD63A0D4D4                           14:00:59
       File Hash:
       225268A77C5821083770643271C36B0CDB36C8B5185CA296C5D5C83D16267F10
17     Info Hash:                                                         11/29/2019   Tushy     10/23/2019   11/05/2019   PA0002227103
       DA5011952211D23F34612F0F8BB421B7481A59A9                           15:42:13
       File Hash:
       4F7905783DAD00F7730F4D4F8889AA31081BDCFD0879C8589D6CD3335DEA41B3
                                 Case 7:20-cv-10601-CS Document 7-1 Filed 12/16/20 Page 3 of 4

Work   Hashes                                                             UTC          Site    Published    Registered   Registration
18     Info Hash:                                                         11/18/2019   Tushy   11/17/2019   11/27/2019   PA0002213996
       B09E9CF2E3E2C4279F4B81C4CF3E0969FA69BCA9                           15:23:37
       File Hash:
       32B33405FB2AC121AA10125EFFB371533C69FCBDBFD6D006225A38BBCD3C8C7D
19     Info Hash:                                                         10/28/2019   Tushy   10/28/2019   11/05/2019   PA0002227106
       67BBA68AD2F8B337347AB5C68764713754555B43                           21:43:07
       File Hash:
       C70398C9D731697DA1771680334F165E6124A962806289F0633A9433A89C447D
20     Info Hash:                                                         09/02/2019   Tushy   08/29/2019   09/17/2019   PA0002216128
       226D1C34BB4339C911407710D389F3A796548FDB                           13:25:20
       File Hash:
       5317398C94CE4656D1FCDDB73C8AC2F772F7420E73B206B1ACB9D0EB1880E9FD
21     Info Hash:                                                         08/11/2019   Tushy   06/20/2019   08/27/2019   PA0002213262
       F0B209DFB13F6D5779C5D18C099E826BA8E6A219                           18:23:51
       File Hash:
       921EDF25C5C68F8AD39BF87557D287B77193558D402DE0322FD94D4F3D5371E0
22     Info Hash:                                                         07/16/2019   Tushy   07/15/2019   08/02/2019   PA0002192300
       8F4F1FA7CC004ADD7CDD9F00D5DFC968267D2675                           14:01:37
       File Hash:
       C1AE1AFE64AC561DCC15272FF2A964E0DF58435E13537750D4143A627E6BEC87
23     Info Hash:                                                         06/02/2019   Tushy   05/31/2019   06/17/2019   PA0002181300
       6E0F067BAC9311459A5DDBA3448E955F8E2C25CD                           16:22:13
       File Hash:
       D2A32709EA34CA08650D3BD0520ACFB1017577CE211E9E0388F55CF149571142
24     Info Hash:                                                         04/02/2019   Tushy   04/01/2019   05/11/2019   PA0002173888
       A647DAC4F1765F4D273A84ACD720FAC66EFF116D                           00:05:38
       File Hash:
       89BA4F59F83B6B124281B2F62CB78C126AB440E65F5E332A4B05602AF478052C
25     Info Hash:                                                         04/01/2019   Tushy   03/27/2019   04/29/2019   PA0002169944
       9FB0022123B1835B4910C63AA18D896A85F86546                           23:43:36
       File Hash:
       EECF6D3BA34E23875BBCFC09355B83ADE9CAA94A3A364C55BCAF63617370771C
26     Info Hash:                                                         03/17/2019   Tushy   03/12/2019   04/29/2019   PA0002169947
       FD451C17F6CD6A9FC4992E362A68B0846555EE33                           19:03:28
       File Hash:
       5766A50CC7D6782D469A8FA391E32FD0AF2DFEB1E38100728F719AAA687FF95E
                                 Case 7:20-cv-10601-CS Document 7-1 Filed 12/16/20 Page 4 of 4

Work   Hashes                                                             UTC          Site    Published    Registered   Registration
27     Info Hash:                                                         02/18/2019   Vixen   02/18/2019   03/11/2019   PA0002158598
       C445D7931A7B1AFA0245F8B198CF1499CA82A9BA                           23:06:07
       File Hash:
       E9D02D132C2E063A9B95F188DC1BE2B38EC833202D9091EB744005C3AFBDA719
28     Info Hash:                                                         01/06/2019   Tushy   01/06/2019   01/22/2019   PA0002147897
       A7B3154FBE6AD9C1BB1D38BEFED9921882AC0A08                           19:39:19
       File Hash:
       93F03B3E119FCAE558806903935A5ADFEFADA10C3E15F858A12800F53008E0E1
29     Info Hash:                                                         12/30/2018   Vixen   12/30/2018   01/22/2019   PA0002147900
       A7671D9A943B4580C4CA097645722A9860A70621                           23:26:19
       File Hash:
       72E74631F4ADA633B04B9331C52924F1A7B9409CADA4E594E20FF2294EA23A82
